Mr. Justice Bob delivered the opinion of the court: The automobile of Walter Guertin, the claimant, was wrecked, the claimant injured and his infant child was drowned on a public highway on the 6th day of April, 1931. The highway extends south from Beaverville in the County of Iroquois. At a place about two miles and one-half south of Beaverville, a bridge is built over a drainage ditch or creek with a narrow approach leading thereto. While proceeding along this highway, the claimant undertook to pass another automobile as he was on the said approach, which had no protection fence or railing, and in so doing his automobile toppled over a twelve foot embankment causing the injuries and death above mentioned, for which he claims damages in the amount of Eleven Thousand Dollars ($11,000.00). It is contended by the State in a plea to jurisdiction that the highway in question was not taken over by the State and was under the sole ownership, control and supervision of the County of Iroquois. While this unimproved highway is a State Aid Boad and connects with State Bond Issue Boute 116, this does not bring it within the jurisdiction of this court. It is not a part of the State system of hard roads and therefore not under the direct supervision and control of the State. From all the facts set forth in this case, it is the opinion of this court that the contention of the respondent is correct, and therefore the plea to jurisdiction is sustained and the claim is dismissed without award.